DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2021 has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with attorney David A. Grabelsky (Reg. No. 59,208) on September 1, 2021. The Examiner and the Applicant's Attorney have arrived at an agreement on amendments that will be applied to the following claims. The claims has been amended as follows:

Claim 17. (Currently amended) A node entity comprised in a first network and configured to transmit a data stream addressed to a destination device in a second network, wherein the node entity comprises:
a communicative connection to the first network; and
a communicative connection to the second network;
and wherein the node entity is further configured to:
transmit the data stream from the first network to the second network, wherein the first network is a wide area network;
receive at least one device characteristic of the destination device from the second network, wherein the at least one device characteristic is device brand and model, screen size, size or amount of memory in the destination device, or type of memory in the destination device;
relate the at least one device characteristic of the destination device to the data stream based on at least one of further identifying data in the transmission of the at least one characteristic of the destination device, or the at least one characteristic of the destination device having been received in response to a request from the node entity; and
perform Quality of Service management on the data stream based on the at least one characteristic of the destination device related to the data stream.

REASONS FOR ALLOWANCE
Claims 1-11 and 13-17 are allowed. Claim 12 was canceled.
The following is an examiner’s statement of reasons for allowance.
The present invention is related to a system for managing a data stream between a first network and a second network. The system comprising: a node entity in the first network; and a gateway entity situated at a boundary between the first network and the second network, wherein the node entity is configured to transmit the data stream addressed to a destination device in the second network. The gateway entity is configured to: receive the data stream from 

Regarding amended independent claim 1, the closest prior art of Diab discloses a communication system for providing a data stream between a network 110 and a home network 100a (Diab, Fig. 1, [0020]-[0022], Fig. 2, [0041], Figs. 3A-3B, [0065]-[0066], [0069]). A network device 300, the provider 120 and content provider 130, such as a headend and server, residing in the network 110. The broadband gateway 102 located in the boundary between the network 110 and the home network 100a. The network device 300, the provider 120 and content provider 130 transmits the data stream to a device 104 in the home network 100a via the gateway 102 (Diab, Fig. 1, [0020]-[0022], Fig. 3A, [0065]-[0067], [0072], Fig. 5, [0076]). The gateway 102 receives the data stream from the network 110 and the network 110 is a network (Diab, Fig. 1, [0023]-[0025], Figs. 3A-3B). The broadband gateway 102 determines the capabilities of the device 104, such as QoS protocol, which are stored in memory 206 of the gateway 102. Additionally, device capabilities, such as certified devices, digital televisions (DTVs), personal mobile devices, and other types of devices are determined by the gateway 102 and stored as device information in the memory 206 of the gateway 102. The memory 206 is utilized to store configuration data, parameters, device information, etc., which is data utilized in the operations of the gateway 102, such as providing the device capabilities to a device in the network 110, such as the network device 300, the provider 120 and content provider 130 (Diab, [0017]-[0018], Fig. 1, [0029], [0039], Fig. 2, [0046], [0048]-[0049], [0051], Fig. 3A-3B, [0062], [0067], Fig. 4A, [0073], Fig. 5, [0076]). The broadband gateway 102 determines the capabilities of the device 104, including supported QoS protocol of the device 104, such as IEEE 802.1 AS, IEEE 802.1 Qat, IEEE 802.1 Qav, IEEE 802.1 BA, and IEEE 802.11e, and also device capabilities, such as certified devices, digital televisions (DTVs), personal mobile devices, and other types of devices. The capabilities of the device 104, such as the supported QoS protocols, certified devices, DTVs, mobile devices, etc., define its type. The broadband gateway 102 transmits the determined QoS protocol supported by the device 104 and the type of device 104 to a device in the network 110, such as the network device 300, the provider 120 and content provider 130 (Diab, Fig. 1, [0039], [0048]-[0049], [0051], [0062], [0067]-[0068], Fig. 4B, [0074], Fig. 3A-3B). The device in the network 110, such as the network device 300, the provider 120 and content provider 130, receives the QoS protocol supported by the device 104 from the broadband gateway 102.

Regarding amended independent claim 1, the closest prior art of Quigley discloses that operating parameters regarding a remote wireless device 110 are transmitted to an edge device 206, where the operating parameters (step 604) are related to video data (step 602) by (Quigley, Fig. 2, Fig. 6, [0049]-[0051]). The operating parameters regarding the remote wireless device 110 transmitted to the edge device includes multiple parameters, such as a buffer fullness of a decoder of the remote wireless device, a remaining battery life of the remote wireless device, a serviced display resolution of a display of the remote wireless device, a serviced color resolution of a display of the remote wireless device, an indication of decoding error relating to a decoder of the remote wireless device, an indication of data throughput currently allocated to the remote wireless device by the servicing wireless network and/or another parameter relating to the operation of the remote wireless device. Additionally, during the operation, further operating parameters regarding the remote wireless device 110 are transmitted to the edge device (Quigley, [0055], Fig. 7, [0056]). The operating parameters include multiple parameters that correspond to the remote wireless device, and when transmitted identify the remote wireless device (Quigley, Fig. 2, Fig. 3, [0039]-[0041], Fig. 6, [0049]-[0051]). The edge device then proceeds to alter the video stream using the determined video processing parameters for the output video based on the previously obtained operating parameters of the remote wireless device, which are related to the video data to be transmitted to the remote wireless device (Quigley, [0011] ln 25-27, Fig. 6 step 608, [0049], [0051]-[0055], Fig. 7 step 710, [0056]-[0057], Fig. 8, [0058]-[0059], [0061] ln 4-18).

After careful consideration and search of the present claimed invention, the examiner finds the limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, the cited prior arts, singly or in combination, fail to teach or disclose the following underlined claimed limitations “A system for managing a data stream between a first network and a second network, the system comprising: 
a node entity in the first network; and 
a gateway entity situated at a boundary between the first network and the second network, 
wherein the node entity is configured to transmit the data stream addressed to a destination device in the second network, and 
wherein the gateway entity is configured to: 
receive the data stream from the first network, wherein the first network is a wide area network; 
identify, by retrieving from memory, at least one characteristic of the destination device, wherein the at least one characteristic is device brand and model, screen size, size or amount of memory in the destination device, or type of memory in the destination device; 
transmit the at least one characteristic of the destination device to the node entity in the first network, wherein transmission of the at least one characteristic of the destination device is relatable to the data stream by at least one of inclusion of further identifying data in the transmission, or the transmission being responsive to a request from the node entity for information related to the at least one characteristic of the destination device; 
and further wherein the node entity is configured to: 
receive the at least one characteristic of the destination device from the gateway entity, 
relate the at least one characteristic of the destination device to the data stream based on at least one of the further identifying data in the transmission of the at least one characteristic of the destination device, or the at least one characteristic of the destination device having been received in response to the request from the node entity,
perform Quality of Service management on the data stream based on the at least one characteristic of the destination device related to the data stream” as recited in independent claim 1 when considering the claim as a whole. The same rationale applies to independent claims 9, 14 and 17 disclosing similar features as independent claim 1, thus allowable over the prior art of record, when interpreted in accordance with the present specification description.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473